UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6669



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES M. RICHMAN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-94-54, CA-98-605-7)


Submitted:   September 21, 2000        Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. Richman, Appellant Pro Se. Jean Barrett Hudson, OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James M. Richman seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny Richman’s

motion for transcripts at government expense, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the

district court.   See United States v. Richman, Nos. CR-94-54; CA-

98-605-7 (W.D. Va. Apr. 13, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2